Exhibit 10.3

 

Picture 1 [tse-20150630ex1031fa095g001.jpg]

 

Trinseo LLC

1000 Chesterbrook Blvd.

Suite 300

Berwyn, PA 19312

 

 

 

May 11, 2015

 

Mr. Martin Pugh

SWITZERLAND

 

 

 

Dear Mr. Pugh:

 

RE:  Definition of Retirement for Purposes of Equity Awards under 2014 Omnibus
Incentive Plan

 

This letter confirms that the following definition of "Retirement" i s applicable to the Stock Options granted to you on February 27, 2015, in addition to the definition set forth in the Non-Statutory Stock Option Agreement:

 

"Retirement" also means a termination of Employment on or after March
1, 2017 if the Optionee's
current employment agreement expires without renewal on March 1, 2017.

 

This letter confirms that the following definition
of "Retirement" is applicable to the Restricted Stock Units granted to you on February 27, 2015, in addition to the definition set forth in the Restricted Stock Unit Agreement:

 

"Retirement" also means a termination of Employment on or after March
 1, 2017 if the Grantee's current employment agreement expires without renewal on March 1, 2017.

 

 

* *

 

 

 

Trinseo S.A.

 

 

 

 

By:

/s/ Christopher D. Pappas

 

Name: Christopher D. Pappas

 

Title: President and Chief Executive Officer

 



--------------------------------------------------------------------------------